The following opinion was filed October 9, 1928:
Per Curiam.
A motion has been made in this case in which it is called to our attention that the language of the opinion is not clear. It was the intention of the court to hold that the south line of plaintiff’s land was the line upon which the fence on the south side of the way granted to the predecessors of the défendants was erected. If it fails to conform to the line established by the Allen survey, then the line upon which the fence was built must govern. That is what the court intended to say by its opinion. Otherwise, the motion of the parties is denied, without costs.